Citation Nr: 1043766	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-25 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent 
for herniated nucleus pulposus, L5-S1.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to March 1967.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which continued the 20 percent rating in effect for 
the service-connected herniated nucleus pulposus, L5-S1.  

During the pendency of the appeal, in June 2009, the RO assigned 
a 40 percent rating for herniated nucleus pulposus, effective 
July 18, 2005.  The Veteran was advised of the increased rating; 
however, he did not withdraw the appeal.  The United States Court 
of Appeals for Veterans Claims (Court) has held that on a claim 
for an original or increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy, even if partially granted, where less than the 
maximum benefit available is awarded. AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Thus, this appeal continues

Review of the claims file reflects that on his August 2007 VA 
Form 9, the Veteran requested a hearing before a Board member.  
The hearing was initially scheduled in December 2009, however, 
due to an injury the Veteran asked to reschedule the hearing.  
The Veteran was ultimately scheduled for his hearing in July 
2010, but failed to appear at the hearing.  However, in a July 
2010 statement, the Veteran indicated that he wanted to 
reschedule the July 2010 hearing due to illness.  In September 
2010, another attempt was made to reschedule the hearing.  
However, at that time, the Veteran indicated that he wished to 
withdraw his hearing request.  Thus, the Board finds that the 
Veteran's request for a Board hearing is withdrawn.  38 C.F.R. § 
20.704 (2010).

The issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) may be reasonably inferred from 
the evidence of record.  Thus, this issue will be addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected herniated nucleus pulposus is manifested 
findings no less than forward flexion to 30 degrees; extension to 
15 degrees; lateral flexion to 20 degrees; and rotation to a 
total of 40 degrees.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 percent 
for herniated nucleus pulposus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, and 
4.71a, Diagnostic Codes 5235-5243 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in May 2005, 
before the original adjudication of the claim.  The May 2005 
letter notified the Veteran of what information and evidence must 
be submitted to substantiate a claim for an increased rating, as 
well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained by 
VA.  The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). The Veteran was provided with notice of the type of 
evidence necessary to establish a disability rating and effective 
date in April 2009 and the Veteran's claim was readjudicated in a 
June 2009 statement of the case (SOC). See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  The Board concludes that the Veteran 
has been afforded appropriate notice under the VCAA.

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim for an increased rating, and the 
duty to assist requirements have been satisfied.  VA treatment 
records dated from 2001 to 2007 were obtained and associated with 
the claims folder.   VA examinations were performed in 2005 and 
2009 in order to obtain medical evidence as to the extent and 
severity of the service-connected disability.  The Board finds 
that the VA examination reports obtained in this case are 
adequate.  The VA examiners reviewed the Veteran's medical 
history, conducted necessary testing to properly evaluate the 
Veteran's disability, and recorded pertinent findings consistent 
with the examination and record.  The Board finds that the VA 
examination reports are probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159 (c)(4).  There is no identified 
relevant evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


Legal Criteria

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the 
Board acknowledges that a Veteran may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

When after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2010).

Analysis

Historically, service connection for a herniated nucleus 
pulposus, L5-S1, was established with a 20 percent disability 
rating, effective July 20, 1973.  See January 1974 Rating 
Decision.  In July 2005, the Veteran filed an informal claim 
seeking an increased rating for his service-connected back 
disability and the RO continued the 20 percent evaluation.  A 
subsequent June 2009 rating decision evaluated the Veteran's back 
disability as 40 percent disabling, under Diagnostic Code 5243-
5242 

Under the current version of the rating criteria, the General 
Rating Formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated under 
Diagnostic Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
for diseases and injuries of the spine.

Under the General Rating Formula as applicable to the Veteran's 
back disability, a 40 percent rating is warranted when a Veteran 
exhibits forward flexion of the thoracolumbar spine to 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating will be awarded when a Veteran 
displays unfavorable ankylosis of the entire thoracolumbar spine, 
and a 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2010).  

These ratings are warranted if the above-mentioned manifestations 
are present, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2010).

The rating criteria under the General Formula for Diseases and 
Injuries of the Spine also, in pertinent part, provide the 
following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation, and 
the normal combined range of motion of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion for each component of 
the spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  

Note (3) states that in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or other 
factors not the result of the disease or injury of the spine, the 
range of motion of the spine in particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4) indicates that each range of motion measurement should 
be rounded to the nearest 5.

Note (5) provides that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one of more of 
the following: difficulty walking because of the limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6) provides that VA should separately evaluate disability 
of the thoracolumbar and cervical spine segments, except whether 
there is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 40 percent evaluation is 
warranted when there are incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, VA 
was required to apply the provisions of 38 C.F.R. §§ 4.40, and 
4.45, pertaining to functional impairment.  The Court instructed 
that in applying these regulations VA should obtain examinations 
in which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, or 
incoordination.  Such inquiry was not to be limited to muscles or 
nerves.  These determinations were, if feasible, to be expressed 
in terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, or incoordination.

After careful review, the Board finds that the evidence 
preponderates against a schedular rating in excess of 40 percent 
for the Veteran's service-connected herniated nucleus pulposus.  
Throughout the rating period on appeal, the Veteran's disability 
has exhibited range of motion that warrants no higher than a 40 
percent rating.

In order for a rating in excess of 40 percent to be assigned, the 
evidence must establish unfavorable ankylosis of the entire 
thoracolumbar spine or the entire spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5242 (2010).  The medical evidence of 
record does not document unfavorable ankylosis of the spine.  The 
September 2005 and April 2009 VA examination reports and other 
medical evidence of record merely establish severe limitation of 
motion of the lumbar spine.  

Upon examination in September 2005, forward flexion was to 35 
degrees and extension was to 10 degrees.  Lateral flexion was to 
10 degrees and rotation was to 20 degrees, bilaterally.  The 
Veteran was noted to have pain on range of motion testing.  The 
examiner reported that there are signs of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  Upon 
examination in June 2009, forward flexion was to 40 degrees and 
extension was to 15 degrees.  Lateral flexion was to 20 degrees 
and rotation was to 20 degrees, bilaterally.  After repetitive 
use, the joint function of the spine was additionally limited by 
pain, fatigue, weakness, and lack of endurance.  Pain was noted 
to have the major functional impact. The joint function was 
additionally limited by 10 degrees.  The examiner reported that 
the Veteran uses a cane for Charcot foot.  The 2009 VA examiner 
also noted that there were signs of intervertebral disc syndrome.  
At both examinations, the Veteran indicated that his disability 
has not resulted in any incapacitations.  Both examiners further 
noted that there is no ankylosis of the lumbar spine. As 
unfavorable ankylosis has not been shown, a rating in excess of 
40 percent is not warranted for the Veteran's herniated nucleus 
pulposus.

The Board has also considered DC 5243, which pertains to 
intervertebral disc syndrome.  With respect to a higher rating 
based on the frequency and extent of incapacitating episodes 
(defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician), the Veteran's 
herniated nucleus pulposus has not been shown to require bedrest, 
prescribed or otherwise, for any period approaching a total 
duration of at least six weeks during the past 12 months to 
justify a 60 percent under DC 5243.  As noted above, the Veteran 
denied incapacitation at the 2005 and 2009 VA examinations.  
There is no evidence of incapacitating episodes necessitating 
bedrest prescribed by a physician that would warrant a 60 percent 
evaluation under DC 5243. 

Additional findings noted during the 2005 and 2009 VA examination 
included the Veteran's radiculopathy in both lower extremities.  
The Board notes that separate 10 percent ratings were assigned 
for this symptomatology under DC 8520 in the December 2005 rating 
decision and the Veteran has not expressed disagreement with this 
determination.

The only other bases for the assignment of a separate rating for 
a disability of the spine require there to be other neurologic 
abnormalities, including bowel and bladder impairment, associated 
with the service-connected back disability.  The Board notes that 
the Veteran denied bowel and bladder dysfunction during the 2005 
and 2009 VA examinations.  Although the 2005 VA examiner reported 
that the Veteran has erectile dysfunction, entitlement to special 
monthly compensation was granted in the December 2005 rating 
decision.  There is no objective evidence of additional 
associated neurologic abnormalities and the preponderance of the 
evidence is against a finding of such impairments associated with 
the Veteran's back disability.

With respect to the possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board has 
also considered whether an increased evaluation could be assigned 
on the basis of functional loss due to the Veteran's subjective 
complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-
205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  The 
Board notes that the findings do not support an evaluation in 
excess of 40 percent due to functional loss.  The 2005 and 2009 
examiners noted that joint function of the spine was additionally 
limited by pain, fatigue, weakness, and lack of endurance.  The 
2009 examiner also noted that he would expect the Veteran to lose 
10 degrees of his flexion.  However, under Deluca, pain must 
cause additional restricted range of motion, not already 
contemplated by the assigned rating, so as to warrant the 
assignment of a higher rating.  Here, the Veteran's range of 
motion findings are still adequately compensated by the assigned 
40 percent rating.  Even with the Veteran's subjective complaints 
and objective findings, there is no evidence of record suggesting 
that he has ankylosis.  Therefore, an increased evaluation is not 
warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca.

The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  It is also noted that the 
mandates of Hart v. Mansfield, 21 Vet. App. 505 (2007), wherein 
the Court held that "staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings" have been 
considered.  Nonetheless, the Board finds that "staged ratings" 
are not appropriate in this case.

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  A determination of 
whether a claimant is entitled to an extraschedular rating under 
38 C.F.R. § 3.321(b) is a three-step inquiry.  First, the Board 
must determine if the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  To do this, 
the Board must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level and 
symptomatology.  If this is the case, the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, the Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors, such as marked interference with employment and 
frequent periods of hospitalization.  If the Board determines 
that the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, and the disability 
picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of the 
third step -- to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

The Board finds the assigned Diagnostic Code adequately addresses 
the Veteran's symptoms of limited motion.  There is no indication 
that the schedular criteria are inadequate to evaluate the 
Veteran's service-connected disability.  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, and for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is against 
a finding that the service-connected herniated nucleus pulposus, 
L5-S1, warrants any more than a 40 percent evaluation.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a disability rating in excess of 40 percent for 
herniated nucleus pulposus, L5-S1, is denied.


REMAND

With regard to a TDIU, although the RO has not developed or 
adjudicated this issue, the Court recently held that a request 
for a TDIU, whether expressly raised by Veteran or reasonably 
raised by the record, is not a separate "claim" for benefits, 
but rather, can be part of a claim for increased compensation.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability. Id.

In the present case, the claim of TDIU can reasonably be inferred 
from evidence of record.  According to the June 2009 VA 
examination report, the examiner reported that the Veteran in 
unable to work due to his current lumbar condition.  In addition, 
the Veteran's representative submitted a statement in November 
2010 requesting consideration for TDIU.

Based upon the foregoing, the Board finds that a claim of 
entitlement to a TDIU has been raised.  A TDIU may be assigned 
where the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service- 
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2010).  In exceptional circumstances, where the 
Veteran does not meet the aforementioned percentage requirements, 
a total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment. 38 C.F.R. § 4.16(b) (2010).

In determining whether the Veteran is entitled to a TDIU, neither 
his nonservice-connected disabilities nor his age may be 
considered. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Accordingly, adequate VCAA compliant notice of the standards for 
TDIU must be provided.  The RO/AMC must conduct all appropriate 
development and provide warranted assistance, including a VA 
examination to determine employability on the basis of the 
service-connected disabilities.  The RO should obtain all VA 
treatment records not currently in the claims file and ask the 
Veteran to identify any additional records that should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran additional VCAA notice 
as to the issue of entitlement to a TDIU.  
All notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159 (2010), must be 
fully met.

2.  The RO should schedule the Veteran for an 
appropriate VA examination(s) to determine 
whether he is unemployable solely due to his 
service-connected disabilities.  The claims 
folder must be made available to the 
examiner(s) for review.  Based on the 
examination and review of the record, the 
examiner(s) should specifically address 
whether it is at least as likely as not (50 
percent or more probability) that the 
Veteran's service-connected disabilities, 
without regard to his age or the effects of 
any non-service-connected disabilities, are 
severe enough to preclude him from obtaining 
and maintaining any form of gainful 
employment consistent with his education and 
occupational experience.

3.  After completion of the above and any 
additional development deemed appropriate, 
adjudicate the issues of entitlement to a 
TDIU.  If the benefits sought on appeal are 
not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
afforded the opportunity to respond.  The 
matter should then be returned to the Board, 
if in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


